Citation Nr: 1518993	
Decision Date: 05/04/15    Archive Date: 05/13/15

DOCKET NO.  13-24 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for nerve damage of the bilateral arms. 

2.  Entitlement to service connection for nerve damage of the bilateral shoulders.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from June 1995 to May 1998.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The Board notes that the Veteran initially also appealed the issues of entitlement to service connection for posttraumatic stress disorder and bilateral carpal tunnel syndrome.  However, when the Veteran perfected his appeal, he expressly limited the appeal by checking box 9B and furthermore indicated that he only wanted to appeal the denial of service connection for nerve damage of the bilateral shoulders and arms.  There is no indication the Veteran or his representative were confused by the form and no subsequent correspondence from the VA that misled the Veteran as to what issues were still on appeal.  See Evans v. Shinseki, 25 Vet. App. 7, 15-17 (2011).  There is likewise no evidence which creates ambiguity as to the intended scope of the Substantive Appeal and there is no evidence that the Veteran or VA continued to treat the issues of PTSD or carpal tunnel syndrome as being on appeal, these issues are not presently before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After a review of the record, the Board finds that additional development is necessary so that VA may fulfill its duty to assist the Veteran in substantiating his claims.

Initially, the Board notes that there are outstanding VA treatment records.  The most recent VA treatment record, dated in June 2014, indicates that the Veteran would be referred for outside pain management in Longtown as soon as possible.  There are no subsequent VA treatment records documenting the referral.  Additionally, records from the referenced pain management clinic have not been associated with the record.  

Next, the Board finds that the November 2011 VA examination is inadequate for adjudicating the Veteran's claims.  In the Appellant's brief, the Veteran's representative asserted that the examination was inadequate and requested a new examination.  Specifically, the representative argued that the examiner failed to properly diagnosis the Veteran's symptoms and provided an inadequate rationale for why those symptoms were not related to service.  The Board agrees.  

In the examination report, the examiner stated that the Veteran's upper extremity neurologic examination was normal, but noted that did not mean the Veteran's subjective complaints of pain and numbness were not real.  Rather it meant that presently there was no objective causality and the examiner had no explanation for the Veteran's subjective symptoms.  The examiner noted that the Veteran's service treatment records indicated he had been "shocked" by a 110-volt computer cord, with no objective signs of residual issue from this injury being diagnosed.  Therefore, it was less likely than not that the Veteran's current claims were related to his in-service injury.  

While the examiner acknowledged and validated the Veteran's subjective symptoms, he stated that he could not presently diagnose an objective cause.  In so opining, the examiner did not address whether there was further testing that could be conducted or whether someone with more specialized training and expertise would be able to diagnose the cause of the Veteran's neurologic symptoms.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (holding that a speculative medical opinion is inadequate if the examiner does not indicates whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge).  Additionally, in opining that the Veteran's undiagnosed condition was not related to his in-service injury, the examiner failed to address the lay assertions of on-going upper extremity symptoms since the Veteran's in-service electrical shock.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service).

The Board acknowledges that in association with another claim, the Veteran was provided a general medical examination in March 2013.  However, the examiner noted that the Veteran's November 2011 peripheral nerve examination was normal and therefore the examiner did not assess whether the Veteran had an upper extremity neurological disability.  Accordingly, on remand the Veteran should be provided another VA examination to determine the nature and etiology of his upper extremity neurological symptoms.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record all VA treatment records dated from June 2014 to present, to include any VA fee-based services.

2.  Thereafter, provide the Veteran with a comprehensive VA examination, to determine the nature and etiology of any upper extremity nerve disability.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  Any indicated special diagnostic tests, including nerve conduction studies, must be conducted.  

a.  Diagnose any upper extremity neurological disabilities, other than carpel tunnel syndrome, or any current residuals of an in-service electrical shock.  

b.  The examiner should state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current neurological symptoms, other than those due to carpal tunnel syndrome, are etiologically related to service, to include his in-service electrical shock.  

In rendering the requested opinion, the examiner should acknowledge and discuss the lay assertions, by the Veteran and J. L. of in-service and post service neurological symptoms.  

3.  Thereafter, readjudicate claims.  If any benefit sought is not granted, issue a Supplemental Statement of the Case and afford the Veteran and his representative an appropriate opportunity to respond. The case should then be returned to the Board, as warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

